Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner notes the claims do not have proper marking for the amendments. For example claims 6-9 do not underline the added limitations of “associated with the [number] login scenario” and this is not present from the claims dated 3/10/2021 between the “validate the login credential [] using” portion of the claims. Please correct this in future filings and follow proper claim indications. 
Response to Arguments
Applicant's arguments filed 6 October 2021 with respect to the 112(a) rejection have been fully considered but they are not persuasive. 	Applicant’s amendments have fixed the previous 112a issues in part, but the new amendments have also created further 112(a) issues that are presented below.
Applicant’s arguments, see page 10, filed 6 October 2021, with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of 14 June 2021 has been withdrawn. 
Applicant's arguments filed 6 October 2021 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues on pages 10-11 the claim is integrated into a practical application, but the Examiner disagrees. The specification is entirely silent as to “a status of the user” and claiming characteristics of the user is not given patentable weight. Additionally, the 112(a) issues created by the amendments result in the claim limitations not reflecting a technical improvement nor an unconventional combination of .
Applicant's arguments filed 6 October 2021 with respect to the 103 rejection have been fully considered but they are not persuasive. 	Applicant argues the claim amendments on pages 11-12 are not disclosed by the cited references. The Examiner disagrees and directs the Applicant to the updated 103 rejection as well as the 112(a) lack of written description support. The specification is entirely silent as to the status of the user and the system does not determine a user’s physical impairment or disability, which was explicitly explained in the previous 112(a) rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “wherein the accessibility configuration further includes providing one or more prompts indicating a status of the user in the alternative login scenario” and it is unclear what the status is and what the prompt is indicating because the specification is entirely silent as to “a status of the user” and a prompt that might reasonably been interpreted as a status or indication. Examiner has interpreted this limitation as logged in or logged out, which is the only “status” the Examiner could find as a reasonable interpretation of the specification.
Claims 2-18 are rejected due to their dependency from claim 1. Claims 19 and 20 are rejected under 112(b) for the same rationale as claim 1.
Claim 5 is recites “the first login scenario” but there is insufficient antecedent basis for this limitation. Claim 3 does not recite a first login scenario and claim 1 does not, therefore the Examiner has interpreted this to be the “second login scenario” recited in claim 3.
Claim 6 is recites “the second login scenario” but the scope is unclear because the second login scenario credential is a username and not a security pattern. The Examiner has interpreted this to be the “third login scenario” recited in claim 3.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Apple v Ameranth that the Fed Circuit has identified as a certain method of organizing human activity, managing relationships or transactions between people.	Prong Two of Step 2A: This judicial exception is not integrated into a practical application because the additional limitations are not indicative of integration into a practical application. The additional limitations of a memory storing instructions, one or more processors in communication with a network and configured to execute the stored instructions, via an electronic user interface, via the network, from device associated with a user are similar to mere instructions to implement an abstract idea on a computer or use a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), and generally linking the use of a judicial exception to a particular technological environment 
Dependent claims 2-9, and 11-18 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims contain the additional limitations of determining whether the received login credential or attribute is Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer US 2012/0179558 in view of Google Accessibility (hereafter ‘Google’).
As per claim 1:	Fischer discloses a system for providing multi-level mobile banking electronic transaction authentication, comprising: one or more processors in communication with a network 	a memory storing instructions that when executed by the one or more processors cause the one or more processors to: (Abstract, figs 8, 13 and 15):
	assign a plurality of mobile banking electronic transactions to a plurality of tiers, wherein: each tier is associated with a level of security having a corresponding login scenario comprising a credential required to complete each respective mobile banking electronic transaction (Fig 2 describes a non-limiting list of authentication techniques including username, password, PIN, security questions, biometric inputs etc; ¶¶ [0061]-[0063] “relying party” can be a bank which reads on financial service provider, Fig 14A&B ‘min relying party security levels’ are listed for various actions; [0011] & [0016] risk mitigation is the stated purpose of the different levels of security and can be adjusted by the user, merchant, bank, or any participant in the process);
	receive, via the network from a user, an indication to perform a first mobile banking electronic transaction, wherein the user has a physical impairment (Figs 5 &6 show a user attempting to perform an action via the internet, [0043]-[0044]; characteristics of the user are given no patentable weight because the user is not a part of the system or method); 	determine a tier associated with the first mobile banking electronic transaction having a first login scenario (Figs 14A&B shows the required security level, [0037]-[0038]); 	determine based on the tier associated with the first mobile banking electronic transaction and that the user has the physical impairment, an alternative login scenario (Figs 14A&B shows the required security level, [0037]-[0038], see also Fig 2; the 112(a) rejection and interpretation);	prompt the user, via the electronic user interface, […] for the credential associated with the alternative login scenario user associated with the tier, wherein the [accessibility] configuration further included providing one or more prompts indicating a status of the user in the alternative login scenario (Figs 5 &6 show a user attempting to perform an action via the internet and the required security level inputs being requested such as Facebook login or the security questions, [0043]-[0044]; [0039], Fig 6 indicates status of the process); and
	receive, via the electronic user interface in response to prompting the user, at least one of a login credential or attribute from the user (Figs 5 &6 show a user attempting to perform an action via the internet, [0043]-[0044]).	Fischer fails to explicitly disclose but Google does disclose configure an electronic user interface according to an accessibility configuration corresponding to the alternative login scenario associated with the tier;	the accessibility configuration; (Google discloses the multiple accessibility features available for impaired used including using the Chrome Browser that are easily added and customized based on need, p. 1-2)	It would have been obvious to one of ordinary skill in the art at the time of invention to include accessibility features as taught in Google in Fischer since the claimed invention is merely a combination of old elements, and in combination each the instructions further cause the one or more processors to: conduct a risk analysis of a device corresponding to the user (Fig 11, [0049]).As per claim 3:	Fischer further discloses the system of claim 1, wherein the instructions for receiving, via the network, the indication to perform the first mobile banking electronic transaction further cause the one or more processors to: 	receive, from a device associated with a user, a first set of instructions to configure a second login scenario of a first tier, wherein the credential associated with the second login scenario comprises a username (Figs 14A&B shows a user can set the security level for each action or with each institution at the relying party minimum or higher; Fig 2 discloses the username as a primary authentication filter or security level, ¶¶ [0036]-[0040] disclose the authentication means from Fig 2; [0061]-[0063] describe a second set of instructions to configure a second tier, wherein the credential associated with the third login scenario comprises a security pattern (Figs 14A&B shows a user can set the security level for each action or with each institution at the relying party minimum or higher; Fig 2 discloses the PIN as a secondary authentication filter or security level, ¶¶ [0036]-[0040] disclose the authentication means from Fig 2; [0061]-[0063] describe setting the desired security level; a security PIN is a pattern). As per claim 4:	Fischer further discloses the system of claim 1, wherein the instructions for receiving, via the network, the indication to perform the first mobile banking electronic transaction further cause the one or more processors to: receive, from the device associated with the user, a first set of instructions to configure a third login scenario of a third tier, wherein the credential associated with the third login scenario comprises a password (Figs 14A&B shows a user can set the security level for each action or with each institution at the relying party minimum or higher; Fig 2 discloses the password as a primary authentication filter or security level, ¶¶ [0036]-[0040] disclose the authentication means from Fig 2; [0061]-[0063] describe setting the desired security level; [0065] additionally discloses that each level need not correspond to a different additional action and could involve multiple inputs of the same type, such that a username and password, although both primary authentication means, combined would be a different level of security);a second set of instructions to configure a fourth login scenario of a fourth tier, wherein the credential associated with the fourth login scenario comprises biometric information (Figs 14A&B shows a user can set the security level for each action or with each institution at the relying party minimum or higher; Fig 2 discloses the facial, voice, and motion recognition as mobile authentication means filter or security level, ¶¶ [0036]-[0040] disclose the authentication means from Fig 2; [0061]-[0063] describe setting the desired security level; facial recognition a biometric input).As per claim 5:	Fischer further discloses the system of claim 3, wherein the instructions further cause the one or more processors to: validate the login credential using associated with the first login scenario the username associated with the first login scenario, wherein the username is a predetermined username (¶ [0039] “validating any number of user defined security prompts may be required in a user specified order”; ¶¶ [0067]-[0068] Figs 14A&B shows a user can set the security level for each action or with each institution at the relying party minimum or higher; Fig 2 discloses the username as a primary authentication filter or security level, ¶¶ [0036]-[0040] disclose the authentication means from Fig 2).
As per claim 6:	Fischer further discloses the system of claim 3, wherein the instructions further cause the one or more processors to: validate the login credential associated with the the security pattern associated with the second login scenario (¶ [0039] “validating any number of user defined security prompts may be required in a user specified order”; ¶¶ [0067]-[0068], Figs 14A&B shows a user can set the security level for each action or with each institution at the relying party minimum or higher; Fig 2 discloses the PIN as a secondary authentication filter or security level, ¶¶ [0036]-[0040] disclose the authentication means from Fig 2; [0061]-[0063] describe setting the desired security level; a security PIN is a pattern).
As per claim 7:	Fischer further discloses the system of claim 4, wherein the instructions further cause the one or more processors to:  validate the login credential associated with the third login scenario using the password associated with the third login scenario (¶ [0039] “validating any number of user defined security prompts may be required in a user specified order”; ¶¶ [0067]-[0068], Figs 14A&B shows a user can set the security level for each action or with each institution at the relying party minimum or higher; Fig 2 discloses the password as a primary authentication filter or security level, ¶¶ [0036]-[0040] disclose the authentication means from Fig 2; [0061]-[0063] describe setting the desired security level; [0065] additionally discloses that each level need not correspond to a different additional action and could involve multiple inputs of the same type, such that a username and password, although both primary authentication means, combined would be a different level of security).
As per claim 8:nstructions further cause the one or more processors to: validate the login credential associated with the fourth login scenario using the biometric information associated with the fourth login scenario (¶ [0039] “validating any number of user defined security prompts may be required in a user specified order”;¶¶ [0067]-[0068], Figs 14A&B shows a user can set the security level for each action or with each institution at the relying party minimum or higher; Fig 2 discloses the facial, voice, and motion recognition as mobile authentication means filter or security level, ¶¶ [0036]-[0040] disclose the authentication means from Fig 2; [0061]-[0063] describe setting the desired security level; facial recognition a biometric input).
As per claim 9:	Fischer further discloses the system of claim 8, wherein validating the login credential associated with the fourth login scenario using the biometric information comprises facial recognition (Fig 2 discloses the facial recognition as mobile authentication means filter or security level, facial recognition is a biometric input).As per claims 10, 19, and 20:	Claims 10, 19, and 20 are rejected under the rationales of claims 1 and 2 because the claims contain substantially similar subject matter but in different statutory classes. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692